IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40312

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 455
                                                )
       Plaintiff-Respondent,                    )     Filed: April 23, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
CURTIS ALLEN PENNINGTON,                        )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Curtis Allen Pennington pled guilty to grand theft. I.C. §§ 18-2403(2), 18-2407(1)(b),
18-2409. In exchange for his guilty plea, the state agreed not to pursue an allegation that
Pennington was a persistent violator. The district court sentenced Pennington to a unified term
of ten years, with a minimum period of confinement of two years, to run concurrent with an
unrelated sentence.   Pennington filed an I.C.R 35 motion, which the district court denied.
Pennington appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Pennington’s Rule 35 motion, we conclude
no abuse of discretion has been shown.        Therefore, the district court’s order denying
Pennington’s Rule 35 motion is affirmed.




                                             2